DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1-10 and 15-16 are currently pending. This office action is in response to the amendment filed on 09/10/2021. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 1-10, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
Concerning claim 1 the claim recites “2,2’-azobis [N-(2-prophenyl)-2-methyl propionamide” which renders the claim indefinite as it is not clear what a prophenyl group is and additionally there is no ending bracket in the structure and as such it is not clear what structure is indicated by this compound. 
Concerning claims 1 and 15 the claims recite that “the initiator added in the primary and secondary stages has the some composition” which renders the claim indefinite as it is not clear what is being indicated by “the some composition”. 
Concerning claim 9 the claim recites “the reaction solution further comprises one or more comonomers selected from the group consisting of a carboxylic acid containing monomer and  a (meth)acrylate containing monomer chosen from the group consisting of acrylonitrile and methacrylonitrile” which renders the claim indefinite as neither of acrylonitrile and methacrylonitrile  can be considered to be a carboxylic acid containing monomer or a (meth)acrylate containing monomer and so it is not clear how these monomers can be chosen from the indicated monomer groups. For purposes of examination the one or more comonomers would be indicated to be selected from the group consisting of a carboxylic acid containing monomer and a (meth)acrylate containing monomer. 
	Concerning claim 16 the claim recites “wherein preparing the reaction solution comprises preparing the reaction within a reactor” which renders the claim indefinite as there is no antecedent basis for “the reaction” and it is not clear if this is an indication that the preparing the reaction solution is made within a reactor or an indication that the polymerization reaction occurs in a reactor. 
Claims 1-8 and 10 are rejected as being dependent from a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 3,479,312) in view of GB 917369.
Concerning claim 1, 15 Yoshida teaches a method of polymerization of acrylonitrile monomer or unsaturated monomer mixtures containing at least 85% of acrylonitrile (column 1 lines 30-35). The polymerization process is indicated to produce a polymer solution which is directly used for producing shaped products such as fibers and filaments (column 2 lines 55-60). The polymerization method is indicated to comprise a plurality of reactors arranged in series and the first of the reactors is supplied with a monomer solution and a polymerization initiator solution, where the monomer solution consists of a concentrated aqueous solution of zinc chloride, acrylonitrile and if desired a small amount of an unsaturated monomer copolymerizable with acrylonitrile (column 2 lines 25-40). The reaction mixture in 
Yoshida teaches an example which includes an example which a monomer solution was made by mixing an aqueous solution of zinc chloride with a monomer mixture of acrylonitrile, methyl acrylate and sodium allyl sulfonate in a weight ratio of 90:9:1 (column 9 lines 44-50), which corresponds to the claimed reaction solution and would result in an acrylonitrile based copolymer.  This monomer solution was cooled to 6 °C and was then added to the first reactor which was kept at 50 °C to which was also added solutions of a redox initiator of sodium persulfate and sodium pyrrosulfite (column 9 lines 45-60), which corresponds to adding a initiator to the reaction solution to initiate polymerization. The reaction mixture of the first reactor was indicated to be placed in a second rector at a conversion of monomer to polymer of 77 % and the second reactor was further indicated to have redox initiators of sodium persulfate and sodium pyrrosulfite added to it and the reaction mixture of the second reactor is indicated to be placed in a third reactor when the second reactor has reached a conversion of 97 % (column 9 lines 65-75 Table 1), which corresponds to the step of adding an initiator when a polymerization conversion ration reaches between 70 and 80% to perform polymerization.  
Yoshida does not indicate that the method is used to prepare a copolymer for a carbon fiber or to indicate that the initiator added in the primary and secondary stages has some composition is selected from one of the indicated initiators. 

Yoshida does indicate that the polymerization initiator which is used has the limitations that it must be able to be dissolvent in the saline solvent used or at least in the monomer solution containing acrylonitrile monomer and also that the product possibly decomposed therefrom should not be separated from the polymerizing system during the course of polymerization and included among these initiators are organic oxidizing substances such as benzoyl peroxide, hydrogen peroxide  and persulfate polymerization initiators (column 6 lines 60-70). 
GB 917369 is drawn to a method of making polyacrylamide copolymers and forming the copolymers into fibers (pg 1 left column lines 10-20). GB 917369 teaches that free radical generating catalytic systems such as azobis isobutyronitrile, hydrogen peroxide and other peroxides and persulfates such as ammonium persulfate and potassium persulfate can be used as the polymerization initiator for the acrylonitrile copolymer (pg 2 right column lines 1-85). An aqueous salt solution of zinc chloride is indicated to be used as the polymerization medium for these polymerization initiators (pg 2 right column lines 120-130). The azobis isobutyronitrile polymerization initiator is exemplarily used in a polymerization method that includes only the monomer and the zinc chloride aqueous solution (pg 4 left column lines 5-15) indicating that the azobis isobutyronitrile initiator is soluble in a zinc chloride 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed azobisisobutylonitrile initiator in the exemplary methods of Yoshida because Yoshida indicates that any initiator which can be dissolved in the solvent can be used and GB 917369 indicates that the azobisisobutylonitrile would be substantially equivalent and interchangeable with indicated useable initiators of Yoshida such as persulfates and peroxides and this initiator would be expected to be soluble in the zinc chloride aqueous solution of Yoshida as GB 917369 indicates it is soluble in a zinc chloride solution. 
Concerning claim 2 Yoshida further teaches another example of the polymerization method which use the same monomer solution and general method but which has the reaction mixture of the first reactor placed into the second reactor at 72% conversion (Column 10 lines 35-50). This example indicates that 0.63 % of the initiator (to the amount of monomer) is added in the first reactor and 0.6% of initiator to the amount of monomer is added in the second reactor (column 10 lines 40-50). This indicates a weight ratio of the primarily added initiator to the secondarily added initiator 0.63 to 0.6 or 1.05:1 which is within the claimed range. 
It would be obvious to one of ordinary skill in the art to use the exemplary amounts of the initiator for the method of Yoshida in view of GB 917369 which uses the claimed initiator because Yoshida teaches examples having the claimed weight ratio of the primarily and secondarily added initiators. 
Concerning claim 3 Yoshida further teaches that the initiators, including the initiator added to the second reactor which corresponds to the secondarily added initiator, where dissolved in an aqueous solution of zinc chloride before being added to the reactors (column 9 lines 60-65). 
Concerning claim 4 Yoshida further teaches the previously indicated example, indicated in the discussion of claim 1, in which a monomer solution was made by mixing an aqueous solution of zinc chloride with a monomer mixture of acrylonitrile, methyl acrylate and sodium allyl sulfonate in a weight ratio of 90:9:1 (column 9 lines 44-50).  Yoshida additionally teaches that the initiators, including the initiator added to the second reactor which corresponds to the secondarily added initiator, where dissolved in an aqueous solution of zinc chloride before being added to the reactors (column 9 lines 60-65). As both the monomer and initiators are dissolved in an aqueous solution of zinc chloride (though the example provided indicates that the concentrations of zinc chloride are different) this would indicate that both the first and second reaction solvent as are claimed can correspond to water, and therefor Yoshida teaches the claimed limitation. 
Alternatively, Yoshida further teaches that the initiator is preferably dissolved in the aqueous saline solvent for polymerization (column 7 lines 8-15). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed same first and second reaction solvent because Yoshida teaches that it is preferable for the initiator to be dissolved in the same saline solvent as is used for polymerization, that is for the monomer mixture corresponding the reaction mixture. 
Concerning claim 5 Yoshida in view of GB 917369 teaches the method of claim 1 and 3 as is indicated above does not specifically indicated weight ratio of the secondarily added initiator and the second reaction solvent. 
However this is an indication of a concentration of a mixture of components that Yoshida indicated would be present as is indicated in the discussion of claim 3 above.  The concentration of the initiator in the initiator solution would affect the reaction rate of the initiation of polymerization caused by the addition of the second initiator solution to the already polymerized reaction solution. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed weight ratio of the secondarily added initiator and the second reaction solvent because the claimed ratio is the concentration of the initiator added to the polymerized solution and it would be obvious to discover the optimum or workable ranges by routine experimentation. 
Concerning claim 6 Yoshida in view of Ichikawa teaches the method of claim 1 and 3 as is indicated above does not specifically indicated relationship between the second reaction solvent and the first reaction solvent. 
However this relationship is an indication of a concentration of the mixture of components that Yoshida indicated would be present as is indicated in the discussion of claim 3 above.  The concentration of the which is added to the polymerization at different times would affect the reaction rate of the initiation of polymerization caused by the addition of the second initiator solution to the already polymerized reaction solution by altering the concentration of the polymer and the initiator. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amounts of the first and second reaction solvent in relationship with one another because the claimed ratio is the concentration of the initiator added to the polymerized solution and it would be obvious to discover the optimum or workable ranges by routine experimentation. 
Concerning claim 7 Yoshida further teaches that exemplary amount of the initiator added to the first reactor, which corresponds to the primarily added initiator, is .66 % by weight of initiator to monomer, and the exemplary amount of initiator added to the second reactor, which corresponds to the secondarily added initiator is 0.7 % by weight of initiator to monomer (column 9 lines 65-75). This indicates an amount of primarily and secondarily added initiator of 1.36 % which corresponds to 1.36 parts per 100 parts of monomer and so is within the claimed range. 
It would be obvious to one of ordinary skill in the art to use the exemplary amounts of the initiator to monomer for the method of Yoshida in view of GB 917369 which uses the claimed initiator because Yoshida teaches examples having the claimed ratio of the of the initiator to monomer . 
Concerning claim 8 Yoshida further teaches that the reaction solution is added to a reactor which is kept at 50 °C (column 9 lines 45-60) to which the initiator is added which would result in the raising of a temperature of the reaction solution before the first addition of initiator and so would meet the claimed limitations. 
It would have been obvious to one of ordinary skill in the art to first added the initiator to a reaction solution kept at a temperature of 50 °C because Yoshida teaches an example which provides this process step. 
Concerning claim 9 Yoshida further teaches that the previously indicated example in which a monomer solution was made by mixing an aqueous solution of zinc chloride with a monomer mixture of acrylonitrile, methyl acrylate and sodium allyl sulfonate in a weight ratio of 90:9:1 (column 9 lines 44-50).  The methyl acrylate monomer corresponds to the claimed (meth)acrylate based monomer and so meet the claimed limitation. 
Yoshida teaches an acrylate comonomer is an exemplary monomer which can be used in the acrylonitrile polymerization. 

Concerning claim 10 Yoshida further teaches that the previously indicated example in which a monomer solution was made by mixing an aqueous solution of zinc chloride with a monomer mixture of acrylonitrile, methyl acrylate and sodium allyl sulfonate in a weight ratio of 90:9:1 (column 9 lines 44-50).   This indicates that there are 10 parts of methyl acrylate per 100 parts of acrylonitrile which is within the claimed range. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of the indicated comonomer because Yoshida teaches an exemplary amount of the comonomer which is within the claimed range.  

5.	Claims 1, 3-5,  7-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wentworth (US 3,860,567) in view of Boevenbrink (US 2006/0111529 A1).
Concerning claim 1 and 15 Wentworth teaches a spun fiber made from 80-98 % of acrylonitrile and from 4 to 15% of a epoxide containing vinyl monomer (column 2 lines 30-40 column 3 lines 65-68). The polymerization reaction is indicated to be capable of being initiated by free radical initiators of which is specifically mentioned azo-2,2’diisobutyronitile which is another name for the claimed azobisisobutyronitirile (column 3 lines 4-55) and this is initiator is specifically used in the example of polymerization provided by Wentworth (column 6 lines 30-45).  This initiator is indicated to be able to be added continuously throughout the reaction for the purpose of maintaining a more uniform concentration of initiator in the reaction mass which is preferred because it tends to make the resultant 
The addition of the polymerization initiator as would be required in continuous addition of the initiator would result in the claimed step of primarily adding the initiator to initiate polymerization. 
Wentworth does not specifically teach the step of adding an initiator when a polymerization conversion rate is between 70-80% to perform polymerization  or that the copolymer is for a carbon fiber. 
Wentworth does not specifically teach that the acrylonitrile based copolymer is for a carbon fiber.  However this indication is interpreted as being an intended use of the acrylonitrile copolymer and as such would only indicate that the acrylonitrile based copolymer which is formed from the claimed method must be capable of being used for carbon fiber.  However, wentworth as is indicated above indicates that the polymerization process is indicated to produce a polymer solution which is used for producing fibers that have high acrylonitrile content(column 2 lines 30-40 column 3 lines 65-68). As such since the acrylonitrile base copolymer has a high acrylonitrile amount and can be formed into fibers, the polymer would be capable of being made into a carbon fiber and as such would meet the claimed limitation. 
Concerning the indication of the secondarily adding an initiator at a particular polymer conversion rate, Wentworth teaches an example in which an 81 % conversion rate of the copolymer is obtained (Column 6 lines 30-45). As is indicated above Wentworth further teaches that a continuous addition of polymerization initiator can be added to the polymerization reaction for the purpose of maintaining a more uniform concentration of initiator in the reaction mass which is preferred because it tends to make the resultant polymer more uniform in its chemical and physical properties (column 3 
It should be noted that a continuous addition of the polymerization initiator which includes addition of polymerization initiator when the polymerization rate is between 70 and 80 % would correspond to the claimed limitation of the secondarily added polymerization initiator, as during the continuous addition an initiator would be added when a polymerization conversion rate reaches 70 to 80% to perform polymerization. 
Boevenbrink teaches a method of making a styrene comprising polymer teaches that monomers such as acrylonitrile can be present in an amount up to 50 wt% (paragraph 0015).   Initiators which can be used in the polymerization include 2,2’ azobis(isobutyronitrile) (paragraph 0024). Boevenbrink further teaches an addition of the initiator which can be continuous and in which the initiator is dosed continually from the point in time at which none the monomer has been polymerized unit at least 70% of the monomer has been polymerized (paragraph 0009-0010).  This would indicate that some initiator would be added when the polymerization conversion rate is between 70 to 80%. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the method of Wentworth to use a continuous addition of polymerization initiator in the polymerization method to give the claimed step of secondarily adding an initiator when a polymerization conversion rate reaches between 70 to 80% because Wentworth teaches that the polymerization initiator can be added by a continuous addition method and further indicates that polymerization conversion rates of 81 % are known and because Boevenbrink teaches that known continuous addition of polymerization initiator in a continuous addition method preferably continue to until at least 70% of the monomer in the polymerization has been polymerized and therefor it would be obvious to continue adding polymerization initiator in the continuous addition method of Wentworth at very least until a polymerization conversion rate of between 70-80% is reached as Boevenbrink teaches that addition of polymerization initiator at this conversion rate is useful to provide a good polymerization by continuous addition of polymerization initiator.  
Concerning claim 3 Wentworth does not specifically teach that the secondarily added initiator is added while mixed with a second reaction solvent. 
Boevenbrink teaches that dosing of the initiator to a reactor is can be typically effected by dosing the initiator in mixture with one or more solvents. This would result in the secondarily added initiator being added while mixed with a second reaction solvent. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the method of Wentworth in view of Boevenbrink to mix the continuously added initiator with a solvent before it is continuously dosed into the reaction because Boevenbrink teaches that this is a well known and useful method of continuously adding initiator to a polymerization reaction. 
Concerning claim 4 Wentworth in view of Boevenbrink does not specifically teach that the second reaction solvent is the same as the first reaction solvent. 
However Wentworth teaches that the polymerization can be by solution copolymerization in suitable organic sovlents such as dimethyl sulfoxide (column 4 lines 54-60) and gives an example which uses only dimethyl sulfoxide as the only solvent in the polymerization method (column 6 lines 30-40). 
Boevenbrink indicates that the solvent for adding the initiator to the reactor can be conventional organic solvents such as those that do on adversely affect the thermal stability of the initiator dissolvent therein (paragraph 0029). 
As such the dimethyl sulfoxide solvent of Wentworth would be known to affect the initiator used by Wentworth. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the same reaction solvent for the continuous addition of polymerization initiator, which would include the secondarily added polymerization initiator, as for the reaction solvent in the method of Wentworth in because the known reaction solvent of Wentworth meets the limitations of the solvent used to add the initiator the polymerization reaction indicated by Boevenbrink and the lack of any different solvent would prevent any unanticipated alterations of the polymerization reaction that might be caused by using a different solvent which would result in a mixed reaction solvent. 
Concerning claim 5 Wentworth in view of Boevenbrink does not specifically indicate that the secondarily added intiaor and the second reaction sovelnt are mixed in the particularly claimed weight ratio. 
However Boevenbrink teaches that the initiator is present in the solvent with which it is added to the polymerization reaction in an amount of from at least 2 wt% to preferably at most 15 wt% of the intiator in the solution or mixture (paragraph 0029). This corresponds to a ratio of the secondarily added intiator to the second reaction solvent of from 2:98to 15:85 which corresponds to 1:49 to 1:5.666 which is an overlapping range with the claimed range of from 1:15 to 1:35. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I. 
It would have been obvious to one of ordinary skill in the art at the time of filling to mix the  secondarily added initiator and the second reaction solvent in the claimed weight ratio in the method of Wentworth in view of Boevenbrink because Boevenbrink teaches that the continuously added polymerization initiator of which the secondarily added initiator is a part of, can be mixed with a solvent in an overlapping range with the claimed range. 
Concerning claim 7 Wentworth further teaches that that from 0.1 to 5.0 percent by weight of initiator based on the amount of monomer may be used (column 3 lines 50-55). It should be noted that the addition of polymerization initiator after 80% polymerization conversion of the polymer would not be considered to be part of primarily or secondarily added initiator as is claimed. However, it should be th of the initiator would have to be present in the first 80 % of the polymerization conversion and the last 29/30 parts of the initiator would have to be added to the polymerization reaction after 80% polymerization completion. However, Wentworth indicates that the point of the continuous addition of initiator is to provide a more uniform concentration of initiator in the reaction mass the above scenario would not occur. As such the continuous addition of initiator of Wentworth would provide an overlapping range of the primarily added and secondarily added initiator with the claimed range of from 0.2 to 2 parts per 100 parts of the (meth)acrylonitrile monomer. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of the total primarily and secondarily added initiator because Wentworth teaches an overlapping range with the claimed range. 
Concerning claim 8 Wentworth does not specifically teach that the polymerization method includes raising a temperature of the reaction solution to 50 to 70°C before the first addition of the initiator. 
However the example of Wentworth does teach that the polymerization temperature  is 55 °C (column 6 liens 30-40). 
Boevenbrink further teaches that when the reaction mixture is formulated it is not required to add a certain amount to initiator before bring the reaction mixture the temperature and dosing the remainder at the reaction temperature (paragraph 0026).  This corresponds to raising the temperature of the reaction solution before the first addition of the initiator. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the method of Wentworth to include a step of raising the temperature of the reaction solution to the exemplary temperature of 55 °C before the addition of initiator because Wentworth teaches an exemplary reaction temperature and Boevenbrink teaches that it is known for a continuous addition of polymerization the addition of initiator can occur after the reaction solution is heated to the reaction temperature. 
Concerning claim 9 Wentworth teaches that the epoxy which is present in the copolymer can be made from a monomer such as glycidyl acrylate (column 3 liens 15-30) which is used in the exemplary polymerization method (column 6 lines 30-35). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed (meth)acrylate monomer in the method of Wentworth in view of Boevenbrink because Wentworth teaches that required comonomer and be an acrylate monomer and gives an example of this. 
Concerning claim 10 Wentworth further teaches that the copolymer is made from 80-98 % of acrylonitrile and from 4 to 15% of an epoxide containing vinyl monomer (column 2 lines 30-40 column 3 lines 65-68). As is indicated above the epoxide containing vinyl monomer can be a acrylate monomer of 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I. 
	It would have been obvious to use the claimed amount of the indicated copolymer in the method of Wentworth in view of Boevenbrink because Wentworth teaches an overlapping range with the claimed range of the amount of the comonomer. 
Concerning claim 16 Wentworth as is indicated above teaches that the polymerization reaction can preferably include an initiator which is indicated to be able to be added continuously thoughout the reaction for the purpose of maintaining a more uniform concentration of initiator in the reaction mass which is preferred because it tends to make the resultant polymer more uniform in its chemical and physical properties (column 3 lines 55-65). The polymers are indicated to be prepared by solution copolymerization in suitable organic solvents and is further indicated to be able to be used in a batch polymerization technique (column 4 lines 54-60). No indication is made as to using multiple reactors and the example of Wentworth uses only a single reactor of a 3 liter flask.  It should be noted that a reactor is given it broadest reasonable interpretation of a vessel in which a reaction can occur. 
It would have been obvious to one of ordinary skill in the art at the time of filing to use a single reactor to which all of the continuous addition of polymerization initiator is added in the method of Wentworth in view of Boevenbrink because Wentworth teaches that the polymerization can be a batch process, does not teach the use of multiple reactors and provides an example which uses only a single reactor for the polymerization process. 
Response to Arguments
7.	Applicant's arguments filed 09/10/2021 have been fully considered but they are not persuasive. Applicant argues with regard to the rejection over Yoshida that Yoshida discloses a continuous solution polymerization process wherein a reaction solution is continuously fed into a first reactor and the partially reacted reaction solution is the continuously withdrawn form the first reactor and introduced into one or more additional reactors for further polymerization. Examples 3-4 of Yoshida fail to disclose when the secondary addition of initiator occurs in a subsequent reactor and how much initiator is secondarily introduced at that time. Given the continuous nature of the Yoshida process  it can not be said that Yoshida discloses a batch wise secondary addition of initiator . According to Yoshida both the partially reacted reaction solution containing primarily added initiator as well as any secondary added initiator are added to the second reactor simultaneously. Furthermore it can not be said at what stage of polymerization the initiator is added to the second or subsequent reactor. Therefor Yoshida also fails to disclose making the secondary addition of initiator “when a polymerization conversion rate reaches between 70 to 80%. As noted previously the claimed weight ratio of the primarily added initiator and the secondarily added initiator is 1:1 to 10:1 feature is tied to the amount of the secondarily added initiator present when the polymerization conversion rate reaches 70 to 80%. Because Yoshida is, at best unclear about when the initiator is added to the second or subsequent reactor it is also not possible to say that the claimed ratio is also satisfied, even by Table 1 or 3 of Yoshida. Furthermore, as explained above, partially reacted reaction solution containing unspent initiator is also being simultaneously added to the second reactor along with any supplemental initiator added of the second reactor. Therefore, the ratio would have to be calculated upon the basis of the combined amounts of the unspent primary initiator and newly added secondary initiator being added to the second tank. The amounts reported in . 
This argument is not found to be persuasive as Yoshida indicates that the first reaction vessel is reacted such that the conversion is preferably from 70-80 % (column 5 lines 35-40) after which the product is added to a second reactor to continue polymerization (column 1 lines 25-30) and in which and initiator is indicated to be preferably be provided to the second reactor (column 7 lines 5-10). This indicates that the initiator is added to the 70-80 % conversion solution which is removed from the first reactor, indicating that there is a polymer solution at this conversion to which the amount the secondarily added initiator is added as is claimed.  It should be noted that the independent claim as is currently drafted do not require a batch polymerization process.  It should also be noted that the amounts of the initiator are not currently claimed in the independent claim but only in the dependent claims. It should also be noted that the weight ratio of the primarily added initiator to the secondarily added initiator is related to which is added primarily and which is added secondarily not to the amount of the remaining initiator which is present left over from the primary addition. The secondary addition of the initiator as is currently claimed only requires that the addition be added at some point in the conversion range of from 70-80 % of polymerization conversion. The continuous addition of the partially converted solution to which is added a continuous addition of initiator as is seen in the examples (column 9 lines 44-65 and column 10 lines 35-50) would indicate that addition of initiator to the second tank is would be considered to the secondarily added initiator.  That there might be remaining initiator in the partially converted solution which is added to the tank does has no effect on the amount of the secondarily added initiator as the secondarily added initiator is being added to the partially converted solution which already comprises any remnants of the primarily added initiator.  The findings of the European patent office the Korean patent office have no bearing on if a claim can be rejected by the US patent office. As such the rejections provided above are maintained. 

This argument is not found to be persuasive as Yoshida is not only drawn to redox polyermization but indicates that the polymerization initiator used must be able to be dissolve in the saline solvent used or at least in the monomer solution containing acrylonitrile monomer and also that the product possibly decomposed therefrom should not be separated from the polymerizing system during the course of polymerization and included among these initiators are organic oxidizing substances such as benzoyl peroxide, hydrogen peroxide  and persulfate polymerization initiators (column 6 lines 60-70).  As is indicated in the rejection above GB 917369 indicates that azobis isobutyronitrile is an exemplary monomer that is an alternative to the peroxide and persulfate monomers indicated to be useful by Yoshida and is substantially equivalent and interchangeable therewith and which GB 917369 indicates is soluble in the zinc chloride saline solution used by Yoshida. As such it would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed polymerization initiator as is indicated above and therefor the rejections are maintained. 

Conclusion
8.	 Claims 1-10 and 15-16 are rejected. No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DAVID L MILLER/Examiner, Art Unit 1763   

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763